NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 21-1680
                                     ______________

           G. S., through her Parents JUDY S. and GEOFF S. of West Chester, PA,
                                          Appellants

                                             v.

                      WEST CHESTER AREA SCHOOL DISTRICT
                                ______________

               APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                        (D.C. Civ. Action No. 2-19-cv-03844)
                      District Judge: Honorable John M. Younge
                                   ______________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                   February 10, 2022
                                   ______________

           Before: GREENAWAY, JR., SCIRICA, and RENDELL, Circuit Judges.

                              (Opinion Filed: June 22, 2022)

                                     ______________

                                        OPINION*
                                     ______________


GREENAWAY, JR., Circuit Judge.



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Judy S. and Geoff S., the parents of G.S., seek review of the District Court’s order

affirming the decision of the hearing officer denying their request for special education

services for G.S. Specifically, the parents had sought special education services pursuant

the Individuals with Disabilities Education Act, 20 U.S.C. §§ 1400-82 (“IDEA”)1 and

Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504”).2 For the

reasons set forth below, we will affirm.

A. Background

       G.S., a girl born in 2007, attended kindergarten at a parochial school during the

2012-13 school year. The parents and staff of that school concluded that G.S. should

repeat kindergarten at a second parochial school, where she also attended first grade.3

       At the suggestion of the faculty at the second parochial school, the parents

enrolled G.S. in public school for second grade. The parochial school’s suggestion was

based on the belief that G.S. “would benefit from the additional reading help that

would be available at and could be provided by the school district.” App. 6. Beginning



       1
        The IDEA requires that all states receiving federal funding provide a “free
appropriate public education” (“FAPE”) to all disabled children. 20 U.S.C. § 1412(a)(1).
       2
         Under Section 504, schools must “provide a [FAPE] to each qualified
handicapped person who is in the [school’s] jurisdiction, regardless of the nature or
severity of the person’s handicap.” 34 C.F.R. § 104.33(a).
       3
        While G.S. was in first grade at the parochial school, her parents requested that
the School District evaluate her. That request was denied because G.S. “was meeting
grade level academic standards.” App. 68.

                                             2
in the fall of 2015, G.S. was enrolled in East Goshen Elementary School in the West

Chester School District. At the beginning of the school year, G.S.’s reading ability was

tested. Based on the results of that testing, G.S. received reading support from the

reading support teacher four days a week for 30 minutes per session. G.S. continued to

receive reading support in the third grade.

       On September 4, 2017, prior to G.S. commencing the fourth grade, her parents

requested the School District to conduct a full neurological assessment of G.S. The

School District granted the request, conducted a comprehensive evaluation including a

full neurological assessment, and then issued a written Evaluation Report (“ER”) on

November 14, 2017. The comprehensive evaluation included classroom observation of

G.S., extensive standardized testing,4 “[G.S.]’s progress monitoring data, as well as

[G.S.]’s grades, information provided from [G.S.]’s teachers and other school records.”

App. at 7-8. The ER concluded that, while G.S. had strengths and weaknesses, she “was

performing at an average level overall.” App. 8.

       Dissatisfied with this result, the parents hired Kara Schmidt, Ph.D., to conduct an

independent educational evaluation (“IEE”). Like the School District, Dr. Schmidt

administered several standardized tests. Dr. Schmidt’s test results were consistent with

the School District’s test results. However, Dr. Schmidt’s interpretation of the results


       4
         The ER “used grade level norms rather than age norms on the standardized
testing because [G.S.] had been retained in kindergarten and age-normed testing would be
inappropriate.” App. 8.

                                              3
differed from the School District’s interpretation. Dr. Schmidt concluded that, while G.S.

“has average intellectual skills,” she also “has weaknesses in certain areas” which could

make her eligible for special education services based on a specific learning disability

(“SLD”).5 App. 11. Dr. Schmidt also concluded that G.S. had generalized anxiety

disorder (“GAD”).

       In response to the IEE, the School District performed a Section 504 eligibility

determination, specific to the generalized anxiety disorder identified by Dr. Schmidt. On

November 15, 2018, the School District “issued a prior written notice stating that [G.S.]

did not need accommodations under a 504 plan.” App. 12.

       The parents filed an administrative due process complaint. The Hearing Officer

held a two-day due process hearing on November 2, 2018 and March 20, 2019.6 The

Hearing Officer “concluded that the parents have not demonstrated that the student is

eligible for special education under IDEA or 504” and “that the parents have not

demonstrated that the school district violated its child find duty.” App. 25.7


       5
        Specifically, Dr. Schmidt described G.S.’s SLD as “a pattern of language-based
learning differences in reading and spelling/written expression.” App. 108.
       6
          “A parent who believes that a school has failed to provide a FAPE may request a
hearing, commonly known as a due process hearing, to seek relief from the school district
for its failure to provide a FAPE.” Mary T. v. Sch. Dist. of Phila., 575 F.3d 235, 240 (3d
Cir. 2009) (citing 34 C.F.R. § 300.507); see also 20 U.S.C. § 1415(f).
       7
        The Hearing Officer also concluded that the School District did not need to
reimburse G.S.’s parents for the cost of the IEE. The parents have not challenged that
conclusion on appeal.

                                             4
       Raising a congeries of issues, the parents sought review of this decision in the

District Court. The District Court granted the School District’s motion for judgment on

the administrative record.8 The parents timely appealed.

       While presenting only one question in their brief – whether the Hearing Officer

and District Court erred by finding Dr. Schmidt’s testimony and report to be “‘medical’

and thus less credible than the ‘educational’ testimony and report of a District school

psychologist” – the parents discuss two other arguments in their brief. Appellants’ Br. at

2. The parents also argue that the School District violated its “child find” duty9 and that

the ER was flawed because it was “incomplete” and “relied heavily and inappropriately

upon report cards and mere advancement from grade to grade.”10 Appellants’ Br. at 39.


       8
         While the statute does not explicitly use the phrase “judgment on the
administrative record,” the statute does direct the court to “receive the records of the
administrative proceeding . . . and . . . basing its decision on the preponderance of the
evidence, . . . grant such relief as the court determines is appropriate.” 20 U.S.C.
§ 1415(i)(2)(C). Relying on that subsection, it appears the phrase has become a term of
art in some IDEA cases. See, e.g., Ridley Sch. Dist. v. M.R., 680 F.3d 260, 267 (3d Cir.
2012) (noting that “Ridley filed a motion for judgment on the administrative record”);
P.P. v. West Chester Area Sch. Dist., 585 F. 3d 727, 734 (3d Cir. 2009) (referencing the
“Motion for Disposition on the Administrative Record and for Summary Judgment” filed
in the District Court).
       9
        Under the IDEA’s child find requirement, school districts are required to identify
and evaluate all students who are reasonably suspected of having a disability. P.P., 585 F.
3d at 738.
       10
         While the parents’ brief also mentions other ways in which the District Court
erred, no argument regarding those errors is provided. In the absence of argument, we
will consider those issues waived. Laborers’ Internat’l Union of N. Am., AFL-CIO v.
Foster Wheeler Energy Corp., 26 F.3d 375, 398 (3d Cir. 1994) (“An issue is waived
unless a party raises it in its opening brief, and for those purposes ‘a passing reference to
                                              5
B. Analysis11

       In IDEA cases, district courts apply a “modified de novo” standard of review.

Ridley Sch. Dist. v. M.R., 680 F.3d 260, 268 (3d Cir. 2012). Under this standard of

review, a district court must give “due weight” to the findings of the state hearing officer.

Id. (citing Bd. of Educ. v. Rowley, 458 U.S. 176, 206 (1982)). “Due weight” means that

       “factual findings from the administrative proceedings are to be considered
       prima facie correct,” and “if a reviewing court fails to adhere to them, it is
       obliged to explain why.” In addition, if a state administrative agency has
       heard live testimony and has found the testimony of one witness to be more
       worthy of belief than the contradictory testimony of another witness, that
       determination is due special weight. Specifically, this means that a District
       Court must accept the state agency’s credibility determinations “unless the
       non-testimonial, extrinsic evidence in the record would justify a contrary
       conclusion.” In this context the word “justify” demands essentially the
       same standard of review given to a trial court’s findings of fact by a federal
       appellate court.

Shore Reg’l High Sch. Bd. of Educ. v. P.S. ex rel. P.S., 381 F.3d 194, 199 (3d Cir.

2004) (citations omitted).

       “We, in turn, review the District Court’s factual findings for clear error,”

and “exercise plenary review over the legal standards applied by the District Court

and over its legal conclusions.” Mary T. v. Sch. Dist. of Phila., 575 F.3d 235, 242

(3d Cir. 2009).



an issue . . . will not suffice to bring that issue before this court.’” (quoting Simmons v.
City of Phila., 947 F.2d 1042, 1066 (3d Cir. 1991))).
       11
          The District Court had jurisdiction pursuant to 20 U.S.C. § 1415(i)(2). We have
jurisdiction pursuant to 28 U.S.C. § 1291.

                                               6
       1. Credibility determination

       Before us, the parents primarily challenge the Hearing Officer’s credibility

determination, which the District Court accepted. The parents focus on two sentences in

the Hearing Officer’s decision: “The parents’ evaluator looked at the student through a

medical lens. The school district evaluator looked at the student through an educational

lens.” App. 12. According to the parents, the only reason the Hearing Officer discredited

Dr. Schmidt’s report and testimony was his characterization of her evaluation as

“medical.” That assertion ignores the detailed explanation the Hearing Officer provided

for his credibility determination.

       The Hearing Officer explained that he credited the school psychologist, Peggy

Katsouros, and the other School District witnesses over Dr. Schmidt’s testimony because

of their demeanor, as well as several other factors. Those factors included:

   • Dr. Schmidt’s failure to consider G.S.’s grades and the results of her progress

       monitoring at school;

   • Dr. Schmidt’s inclusion of “very little information . . . concerning [G.S.’s] school

       performance,” making her report “not comprehensive and thorough,” App. 18;

   • Dr. Schmidt “disregarded the parent rating scales concerning student anxiety,” in

       concluding that G.S. had an anxiety disorder, App. 18;

   • Dr. Schmidt “focused specifically on [G.S.’s] weaknesses,” while Ms. Katsouros

       “more appropriately focused upon the whole child,” App. 18;

   • Dr. Schmidt used “age-normed rather than grade-normed” assessments, which
                                             7
       “was not appropriate because [G.S.] repeated kindergarten and was a full year

       behind most students who were her age.” App. 19.

       The District Court “accept[ed] the Hearing Officer’s credibility determinations

and [found] that no evidence in the administrative record justifie[d] a contrary

determination.” App. 38. The parents identified no evidence that the Hearing Officer

overlooked or that would otherwise undermine the credibility determination.12 We

therefore conclude that the District Court did not clearly err in accepting the Hearing

Officer’s credibility determination and factual findings.

       2. Child find

       States must “identif[y], locate[ ], and evaluate[ ]” all children with disabilities who

are in need of special education, and must develop “a practical method . . . to determine

which children with disabilities are currently receiving needed special education and

related services.” 20 U.S.C. § 1412(a)(3). “This is referred to as the IDEA’s child find

requirement.” Ridley Sch. Dist., 680 F.3d at 271. “Child Find extends to children ‘who

are suspected of [having] . . . a disability . . . and in need of special education, even

though they are advancing from grade to grade.’” D.K. v. Abington Sch. Dist., 696 F.3d

233, 249 (3d Cir.2012) (quoting 34 C.F.R. § 300.111(c)(1)). “[H]owever, Child Find

does not demand that schools conduct a formal evaluation of every struggling student.”



       12
         The only fact the parents point to is that Dr. Schmidt is not a medical doctor.
Since the Hearing Officer never suggested that she was a medical doctor, we cannot
conclude this is a fact that was somehow misinterpreted or overlooked.
                                               8
Id.

       Here, the School District tested G.S.’s reading ability at the beginning of her first

school year at East Goshen Elementary School, provided reading support,13 and

monitored her progress throughout her time at the school. In addition, the School District

promptly tested her upon her parents’ request. All of her teachers testified that G.S.

performed at grade level, giving none of them any reason to suspect she required special

education services. We agree with the District Court’s conclusion that G.S. “was not a

student who was permitted to fall through the cracks.” App. 51. The School District did

not violate its child find duty.

       3. ER was incomplete

       The parents’ argument that the ER was flawed and incomplete because it focused

on G.S.’s grades is not supported by the record. In conducting evaluations, school

districts are required to “[u]se a variety of assessment tools and strategies to gather

relevant functional, developmental, and academic information about the child, including

information provided by the parent.” 34 C.F.R. § 300.304(b). In addition, evaluations

must include “[c]urrent classroom-based, local, or State assessments, and classroom-

based observations; and . . . [o]bservations by teachers and related services providers.”

34 C.F.R. § 300.305(a).

       Here, as required by the regulations, the ER included classroom observation, QRI


       13
            The reading support G.S. received “was not classified as special education.”
App. 49.
                                               9
test results, the Teacher’s College Reading and Writing Assessment, the WISC-V

assessment, the Fifer Assessment of Reading, the Kaufman Test of Educational

Achievement, and the Woodcock-Johnson Tests of Achievement. The record is clear that

the School District did much more than simply rely upon G.S.’s grades when conducting

the evaluation. Not only that, but nothing in the regulations prohibits consideration of a

student’s grades. To the contrary, the regulations require consideration of a student’s

classroom-based assessments. Based on this information, we conclude that the School

District’s evaluation was complete and not flawed.

C. Conclusion

       For the foregoing reasons, we will affirm the District Court’s order.




                                            10